Per Curiam :
Notice of this application having been served upon the respondent in the county of New York, returnable on April 8, 1908, and the hearing of the application having been adjourned to April 24, 1908, by consent signed by the respondent personally; and the respondent having failed to appear upon the return day and submit any answer to the charges; and the papers upon which the application was made having been examined by the court; and it appearing that the charges, if proved, would require that the application should be granted, and the evidence submitted on behalf of the petitioner having satisfied the court that the defendant is guilty as charged, the application is granted, and the respondent is removed from office as an attorney and counselor at law in the courts of this State. Present—-Ingraham, McLaughlin, Laughlin, Clarke and Scott, JJ. Motion granted. Settle order on notice.